DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending.

Claim Objections
Claims 6-7 and 14-15 are objected to because of the following informalities:

Claims 6-7 and 14-15 recite the acronyms “ACK/NAK” without initially defining what they stand for.  

Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-2, 7-10, and 15-20 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 4-7, and 9-14 of U.S. Patent No. 9893859 B2. This is a statutory double patenting rejection.

Regarding claim 1 of the instant application, 9893859 B2 discloses A method for transmission in a wireless network, comprising: receiving an allocation comprising a plurality of periodic transmission instances for a scheduling request indicator (SRI); receiving an allocation comprising a plurality of periodic transmission instances for a sounding reference signal (SRS); transmitting an SRI without transmitting an SRS in a transmission instance allocated for both SRI and SRS when the SRI indicates a pending scheduling request; and transmitting an SRS without transmitting an SRI in a transmission instance allocated for both SRI and SRS when the SRI indicates no pending scheduling request (claim 1).

Regarding claim 2 of the instant application, 9893859 B2 discloses The method of claim 1, further comprising receiving a control message indicating a mode of operation in a transmission instance allocated for both SRI and SRS with a pending scheduling request in the transmission instance, wherein in a first mode of operation, the SRI is transmitted without transmitting the SRS in the transmission instance; wherein in a second mode of operation, both the SRI and the SRS are transmitted in the transmission instance (claim 2).

Regarding claim 7 of the instant application, 9893859 B2 discloses The method of claim 6, wherein in the fourth mode of operation, at least one SC-OFDMA symbol is used for the transmission of SRS and at least another SC-OFDMA symbol is used for the transmission of ACK/NAK (claim 4).

Regarding claim 8 of the instant application, 9893859 B2 discloses The method of claim 6, wherein the control message is binary, indicating either the first and third mode of operations, or the second and fourth mode of operations (claim 5).

Regarding claim 9 of the instant application, 9893859 B2 discloses A method for transmission in a wireless network, comprising: transmitting to user equipment (UE) an allocation comprising a plurality of periodic transmission instances for a scheduling request indicator (SRI); transmitting to the UE an allocation comprising a plurality of periodic transmission instances for a sounding reference signal (SRS); receiving from the UE an SRI without receiving an SRS in a transmission instance allocated for both SRI and SRS, when the SRI indicates a pending scheduling request; and receiving from the UE an SRS without receiving an SRI in a transmission instance allocated for both SRI and SRS, when the SRI indicates no pending scheduling request (claim 6).

Regarding claim 10 of the instant application, 9893859 B2 discloses The method of claim 9, further comprising transmitting to the UE a control message indicating a mode of operation in a transmission instance allocated for both SRI and SRS with a pending scheduling request in the transmission instance, wherein in a first mode of operation, the SRI is received without receiving the SRS in the transmission instance; wherein in a second mode of operation, both the SRI and the SRS are received in the transmission instance (claim 7).

Regarding claim 15 of the instant application, 9893859 B2 discloses The method of claim 14, wherein in the fourth mode of operation, the transmission of SRS comprises at least one SC-OFDMA symbol and the transmission of ACK/NAK comprises at least another SC-OFDMA symbol (claim 9).

Regarding claim 16 of the instant application, 9893859 B2 discloses The method of claim 14, wherein the control message is binary, indicating either the first and third mode of operations, or the second and fourth mode of operations (claim 10).

Regarding claim 17 of the instant application, 9893859 B2 discloses Apparatus for use in a wireless network, comprising: a processor coupled to a memory, the memory storing instructions for execution by the processor, the processor controllably coupled to receiver logic and to transmitter logic; buffer logic controlled by the processor operable to store a pending scheduling request; the receiver logic operable to receive and store in the memory an allocation comprising a plurality of periodic transmission instances for a scheduling request indicator (SRI) and an allocation comprising a plurality of periodic transmission instances for a sounding reference signal (SRS); and the transmitter logic being responsive to the buffer logic and operable to produce and transmit an SRI without transmitting an SRS in a transmission instance allocated for both SRI and SRS when the buffer logic indicates the pending scheduling request; and further operable to transmit an SRS without transmitting an SRI in a transmission instance allocated for both SRI and SRS when the buffer logic indicates no pending scheduling request (claim 11).

Regarding claim 18 of the instant application, 9893859 B2 discloses The apparatus of claim 17, wherein the receiver logic is further operable to receive and store in the memory a control message indicating a mode of operation in a transmission instance allocated for both SRI and SRS with a pending scheduling request in the transmission instance; and wherein in a first mode of operation, the transmitter logic is operable to transmit the SRI without transmitting the SRS in the transmission instance; wherein in a second mode of operation, the transmitter is operable to transmit both the SRI and the SRS in the transmission instance (claim 12).

Regarding claim 19 of the instant application, 9893859 B2 discloses The apparatus of claim 18, wherein the control message further indicates a mode of operation in a transmission instance allocated for both ACK/NAK and SRS; and wherein in a third mode of operation, the transmitter logic is further operable to produce and transmit an ACK/NAK without transmitting the SRS in the transmission instance; wherein in a fourth mode of operation, both the ACK/NAK and the SRS are transmitted in the transmission instance (claim 13).

Regarding claim 20 of the instant application, 9893859 B2 discloses The apparatus of claim 19, wherein the control message is binary, indicating either the first and third mode of operations, or the second and fourth mode of operations (claim 14).

Claims 3-6 and 11-14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 3-4 and 8 of Patent No.: US 9893859 B2.

Regarding claim 3 of the instant application, 9893859 B2 discloses The method of claim 2, wherein the control message indicating a mode of operation is sent to all user equipments within a cell of the wireless network, and wherein the mode of operation is common to all user equipments within a cell of the wireless network (claim 3).

Regarding claim 4 of the instant application, 9893859 B2 discloses The method of claim 2, wherein a transmission instance comprises a plurality of single carrier orthogonal frequency division multiple access (SC-OFDMA) symbols (claim 3).

Regarding claim 5 of the instant application, 9893859 B2 discloses The method of claim 4, wherein in the second mode of operation, at least one SC-OFDMA symbol is used for the transmission of SRS and at least another SC-OFDMA symbol is used for the transmission of SRI (claim 4).

Regarding claim 6 of the instant application, 9893859 B2 discloses The method of claim 4, wherein the control message further indicates a mode of operation in a transmission instance allocated for both ACK/NAK and SRS, and wherein in a third mode of operation, the ACK/NAK is transmitted without transmitting the SRS in the transmission instance; wherein in a fourth mode of operation, both the ACK/NAK and the SRS are transmitted in the transmission instance (claim 3).

Regarding claim 11 of the instant application, 9893859 B2 discloses The method of claim 10, wherein the control message indicating a mode of operation is sent to all user equipments within a cell of the wireless network, and wherein the mode of operation is common to all user equipments within a cell of the wireless network (claim 8).

Regarding claim 12 of the instant application, 9893859 B2 discloses The method of claim 11, wherein a transmission instance comprises a plurality of single carrier orthogonal frequency division multiple access (SC-OFDMA) symbols (claim 8).

Regarding claim 13 of the instant application, 9893859 B2 discloses The method of claim 11, wherein in the second mode of operation, the transmission of SRI comprises at least one SC-OFDMA symbol and the transmission of SRI comprises at least another SC-OFDMA symbol (claim 8).

Regarding claim 14 of the instant application, 9893859 B2 discloses The method of claim 12, wherein the control message further indicates a mode of operation in a transmission instance allocated for both ACK/NAK and SRS, wherein in a third mode of operation, the ACK/NAK is received from the UE without receiving the SRS in the transmission instance; wherein in a fourth mode of operation, both the ACK/NAK and the SRS are received from the UE in the transmission instance (claim 8).


The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No.: US 10985887 B2.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No.: US 10985887 B2 contain all the limitations of instant claims 1-20.  The instant application claims 1-20 are broader in every aspect than claims 1-20 of Patent No.: US 10985887 B2 and are therefore an obvious variant thereof.

Regarding claim 1 of the instant application, 10985887 B2 discloses A method for transmission in a wireless network, comprising: receiving an allocation comprising a plurality of periodic transmission instances for a scheduling request indicator (SRI); receiving an allocation comprising a plurality of periodic transmission instances for a sounding reference signal (SRS); transmitting an SRI without transmitting an SRS in a transmission instance allocated for both SRI and SRS when the SRI indicates a pending scheduling request; and transmitting an SRS without transmitting an SRI in a transmission instance allocated for both SRI and SRS when the SRI indicates no pending scheduling request (claim 1).

Regarding claim 2 of the instant application, 10985887 B2 discloses The method of claim 1, further comprising receiving a control message indicating a mode of operation in a transmission instance allocated for both SRI and SRS with a pending scheduling request in the transmission instance, wherein in a first mode of operation, the SRI is transmitted without transmitting the SRS in the transmission instance; wherein in a second mode of operation, both the SRI and the SRS are transmitted in the transmission instance (claim 2).

Regarding claim 3 of the instant application, 10985887 B2 discloses The method of claim 2, wherein the control message indicating a mode of operation is sent to all user equipments within a cell of the wireless network, and wherein the mode of operation is common to all user equipments within a cell of the wireless network (claim 3).

Regarding claim 4 of the instant application, 10985887 B2 discloses The method of claim 2, wherein a transmission instance comprises a plurality of single carrier orthogonal frequency division multiple access (SC-OFDMA) symbols (claim 4).

Regarding claim 5 of the instant application, 10985887 B2 discloses The method of claim 4, wherein in the second mode of operation, at least one SC-OFDMA symbol is used for the transmission of SRS and at least another SC-OFDMA symbol is used for the transmission of SRI (claim 5).

Regarding claim 6 of the instant application, 10985887 B2 discloses The method of claim 4, wherein the control message further indicates a mode of operation in a transmission instance allocated for both ACK/NAK and SRS, and wherein in a third mode of operation, the ACK/NAK is transmitted without transmitting the SRS in the transmission instance; wherein in a fourth mode of operation, both the ACK/NAK and the SRS are transmitted in the transmission instance (claim 6).

Regarding claim 7 of the instant application, 10985887 B2 discloses The method of claim 6, wherein in the fourth mode of operation, at least one SC-OFDMA symbol is used for the transmission of SRS and at least another SC-OFDMA symbol is used for the transmission of ACK/NAK (claim 7).

Regarding claim 8 of the instant application, 10985887 B2 discloses The method of claim 6, wherein the control message is binary, indicating either the first and third mode of operations, or the second and fourth mode of operations (claim 8).

Regarding claim 9 of the instant application, 10985887 B2 discloses A method for transmission in a wireless network, comprising: transmitting to user equipment (UE) an allocation comprising a plurality of periodic transmission instances for a scheduling request indicator (SRI); transmitting to the UE an allocation comprising a plurality of periodic transmission instances for a sounding reference signal (SRS); receiving from the UE an SRI without receiving an SRS in a transmission instance allocated for both SRI and SRS, when the SRI indicates a pending scheduling request; and receiving from the UE an SRS without receiving an SRI in a transmission instance allocated for both SRI and SRS, when the SRI indicates no pending scheduling request (claim 9).

Regarding claim 10 of the instant application, 10985887 B2 discloses The method of claim 9, further comprising transmitting to the UE a control message indicating a mode of operation in a transmission instance allocated for both SRI and SRS with a pending scheduling request in the transmission instance, wherein in a first mode of operation, the SRI is received without receiving the SRS in the transmission instance; wherein in a second mode of operation, both the SRI and the SRS are received in the transmission instance (claim 10).

Regarding claim 11 of the instant application, 10985887 B2 discloses The method of claim 10, wherein the control message indicating a mode of operation is sent to all user equipments within a cell of the wireless network, and wherein the mode of operation is common to all user equipments within a cell of the wireless network (claim 11).

Regarding claim 12 of the instant application, 10985887 B2 discloses The method of claim 11, wherein a transmission instance comprises a plurality of single carrier orthogonal frequency division multiple access (SC-OFDMA) symbols (claim 12).

Regarding claim 13 of the instant application, 10985887 B2 discloses The method of claim 11, wherein in the second mode of operation, the transmission of SRI comprises at least one SC-OFDMA symbol and the transmission of SRI comprises at least another SC-OFDMA symbol (claim 13).

Regarding claim 14 of the instant application, 10985887 B2 discloses The method of claim 12, wherein the control message further indicates a mode of operation in a transmission instance allocated for both ACK/NAK and SRS, wherein in a third mode of operation, the ACK/NAK is received from the UE without receiving the SRS in the transmission instance; wherein in a fourth mode of operation, both the ACK/NAK and the SRS are received from the UE in the transmission instance (claim 14).

Regarding claim 15 of the instant application, 10985887 B2 discloses The method of claim 14, wherein in the fourth mode of operation, the transmission of SRS comprises at least one SC-OFDMA symbol and the transmission of ACK/NAK comprises at least another SC-OFDMA symbol (claim 15).

Regarding claim 16 of the instant application, 10985887 B2 discloses The method of claim 14, wherein the control message is binary, indicating either the first and third mode of operations, or the second and fourth mode of operations (claim 16).

Regarding claim 17 of the instant application, 10985887 B2 discloses Apparatus for use in a wireless network, comprising: a processor coupled to a memory, the memory storing instructions for execution by the processor, the processor controllably coupled to receiver logic and to transmitter logic; buffer logic controlled by the processor operable to store a pending scheduling request; the receiver logic operable to receive and store in the memory an allocation comprising a plurality of periodic transmission instances for a scheduling request indicator (SRI) and an allocation comprising a plurality of periodic transmission instances for a sounding reference signal (SRS); and the transmitter logic being responsive to the buffer logic and operable to produce and transmit an SRI without transmitting an SRS in a transmission instance allocated for both SRI and SRS when the buffer logic indicates the pending scheduling request; and further operable to transmit an SRS without transmitting an SRI in a transmission instance allocated for both SRI and SRS when the buffer logic indicates no pending scheduling request (claim 17).

Regarding claim 18 of the instant application, 10985887 B2 discloses The apparatus of claim 17, wherein the receiver logic is further operable to receive and store in the memory a control message indicating a mode of operation in a transmission instance allocated for both SRI and SRS with a pending scheduling request in the transmission instance; and wherein in a first mode of operation, the transmitter logic is operable to transmit the SRI without transmitting the SRS in the transmission instance; wherein in a second mode of operation, the transmitter is operable to transmit both the SRI and the SRS in the transmission instance (claim 18).

Regarding claim 19 of the instant application, 10985887 B2 discloses The apparatus of claim 18, wherein the control message further indicates a mode of operation in a transmission instance allocated for both ACK/NAK and SRS; and wherein in a third mode of operation, the transmitter logic is further operable to produce and transmit an ACK/NAK without transmitting the SRS in the transmission instance; wherein in a fourth mode of operation, both the ACK/NAK and the SRS are transmitted in the transmission instance (claim 19).

Regarding claim 20 of the instant application, 10985887 B2 discloses The apparatus of claim 19, wherein the control message is binary, indicating either the first and third mode of operations, or the second and fourth mode of operations (claim 20).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET TANG/
Primary Examiner, Art Unit 2469